Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 1-18 in the reply filed on 02/1722 is acknowledged.  Applicant’s election of isododecane, C13-16 isoparaffin, polydialkylsiloxane, caprylic/capric triglyceride and dimethiconol having a viscosity ranging from 800 to 2,200 cPs at 25°C is also acknowledged. The traversal is on the ground(s) that there will not be burden on the office to search all the three distinct groups.  This is not found persuasive because even though there is an overlapping subject matter in the groups, a search of the components of the composition claims would not yield a search for the process of treating human substrates or anhydrous formulation. Thus searching various classification groups and inventions would pose search burden on the office.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (USP 9,011,827 B2).
Bui et al. discloses composition and processes for treating keratinous substrates, see title. Bui et al. teaches use of  isohexadecane, isododecane,  polyalkylsiloxanes, and  isoparaffin C13-14, see Table 3, claims 1, 10, 15 and 24. Triglycerides are taught in Table 1. Isoparaffin C13-14 is present in 1.0%, see column 17, under foundation composition. Dimethicone is present in 1.0%, see column 18, first paragraph. Isohexadecane and isododecane read on the claimed branched alkanes. Isoparafins C13-14 are also taught to be useful as non-polar materials, see column 4, lines 25-27. Polyalkylsiloxanes are useful in the composition with viscosities ranging from about 0.5 to about 1,000,000-centistokes at 25 degrees celsius, see column 5, lines 51-55. Since he art teaches a range of viscosities, one of ordinary skill would choose various ingredients based on the optimum treatment needed for keratinous use. Dimethiconols are also useful in the composition, see column 6, lines 34-37. Trimethylsiloxysilicate is taught to be at 6.0% in column 18. 
While the reference does not teach all the ingredients in a single embodiment, it would have been obvious to one of ordinary skill to have utilized the known cosmetic components comprising isododecane, polyakylsiloxanes, triglycerides and dimethiconol into a single formulation because the reference teaches these components are known in generic amounts to be used in a cosmetic formulation. Based on the range of viscosity taught by the art, one would tailor the cosmetic composition components and their amounts for optimum benefits as the art teaches use of such cosmetic system in imparting multiple aesthetic benefits onto the skin. Thus combining prior art elements according to Known methods would provide predictable results, see MPEP 2143 part (I)(A).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612